Citation Nr: 1421996	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  13-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to December 1973, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2013 substantive appeal, the Veteran indicated that he wished to appear at another hearing before a member of the Board conducted via videoconferencing equipment.  Such a hearing has not been scheduled, and the Board observes that failure to afford the Veteran a hearing would amount to a denial of due process. Therefore, the Veteran should be scheduled for a videoconference hearing.  Accordingly, the case is REMANDED for the following action:  

The AOJ should take appropriate steps in order to schedule the Veteran for a VA videoconference hearing with a member of the Board in accordance with his July 2013 request.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



